DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
	In particular, it is unclear if “the flap support attachment fitting” is the same as “the auxiliary flap support attachment fitting”. Both terms are used in the amended claim 17: 
17. (currently amended) A method for fusing of shear out loading on an auxiliary flap support attachment fitting, said method comprising: reacting operating loads on a flap with a primary load pin coupling an auxiliary support track to the auxiliary flap support attachment fitting and transverse to the flap support attachment fitting; 

Examiner notes that all relevant drawings point to details of an auxiliary flap support attachment fitting. Although the specification mentions both terms, both terms point to item 30 in all figures. The claims were examined as though both terms are referring to a singular 
Claims 18-20 are rejected as dependent on rejected claim 17 above.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	Claim 17 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Wagner (WO 2017/201267 A1).
	Regarding claim 17, Wagner discloses a method for fusing of shear out loading on an auxiliary flap support attachment fitting (Fig. 5, 56B: second link portion), said method comprising: reacting operating loads on a flap (Fig. 4B, 26B: flap) with a primary load pin (Fig. 5, 56A: first link portion) coupling an auxiliary support track (Fig. 4B, 54: gimbal) to a flap support attachment fitting (Fig.5, 56B: second link portion) and transverse to the auxiliary flap support attachment fitting (the height of the first link portion 56A extends in a direction transverse to the length of the second link portion 56B, as shown in figure 5); reacting flap deployment loads induced on the primary load pin by the auxiliary flap support track with at least one fuse pin (Fig. 5, 68: shear pin) extending through the primary load pin (56A) to limit translation of the primary load pin relative to the auxiliary flap support attachment fitting (as shown in figs. 5 and .
				
Allowable Subject Matter
Claims 1-16 are allowed.
	Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art of record fails to disclose or make obvious the combined limitations of applicants claimed invention. Applicant’s amendments, dated 3/10/22 place it in a condition for allowance. In particular, the prior Wagner, fails to disclose or make obvious applicants claimed apparatus wherein the flap support attachment fitting is configured for translation of the primary load pin aligned with flap deployment loads upon fracture of the at least one fuse pin.
The prior art, Parker, teaches a slat support assembly with a support track, an attachment fitting, a load pin and a fuse pin. And while the fuse pin is engaged in slots of the fitting, the slots are not oriented as inboard and outboard slots and the pin is not a frangible pin. 

Response to Arguments
Applicant’s arguments, see paragraph 2 on page 7, filed 3/10/2022, with respect to the rejection of claim 17 under 112(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of the amended claim 17, similar to the original. See above for the rejection.
Applicant’s arguments, see paragraph 3 on page 7, filed 3/10/2022, with respect to Wagner not disclosing all elements and limitations of claims 1 and 12 have been fully considered and are persuasive.  Due to the amending of claims, the 35 U.S.C.  102, anticipated by Wagner, rejection of claims 1 and 12 has been withdrawn. 
However, Applicant's arguments in that same paragraph, regarding claim 17 have been fully considered but they are not persuasive. Although the claim was amended, Wagner anticipates the limitations of amended claim 17. Specifically, Applicant argues that the first link portion 56A does not constitute a load pin but rather is comparable to the aft lug 36. However, Examiner notes that any physical features of the primary load pin of claim 17 that would distinguish it from the first link portion 56A of Wagner have not been claimed. Therefore the first link portion 56A currently reads on the primary load pin as detailed hereinabove, and the rejection of amended claim 17 stands. 
asserted in paragraph 2 on page 9, with regard to claims 1 and 12 being unpatentable over Parker in view of Wagner; specifically that Parker does not disclose a configuration of the support to provide translation of the primary load pin aligned with flap deployment loads upon fracture of at least one fuse pin, have been fully considered and are persuasive.  
Parker does not disclose the particulars of the fuse pin, 68, fracturing, only that it provides additional support and reduces the risk of failure of the slat support assembly.  Load pin, 67 translates laterally in the bushes of the sleeve along the fuse pin, but there is no mention of this translation continuing or changing upon fracture of the fuse pin. Furthermore, it would not be an obvious matter of design choice to make the fuse pin frangible, as the primary load pin, completely encompasses the fuse pin, which is fixedly mounted at each end of the bushing. This arrangement does not allow the fuse pin to limit translation of the primary load pin before or after a fracture of the fuse pin. The claims are allowable over the prior art. The 35 U.S.C. rejection of claims 1 and 12 have been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNA DANIELLE GLOVER whose telephone number is (571)272-8861. The examiner can normally be reached Monday - Friday 7:00 -4:30, see teams for updates.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/S.D.G./Examiner, Art Unit 3642    

/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642